Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of June 30, 2014 (the “Execution Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Metropolitan”), as
Landlord (“Landlord”), and GENOMIC HEALTH, INC., a Delaware corporation
(“Genomic”), as Tenant (“Tenant”), with reference to the following facts
(“Recitals”):

 

A.            Landlord and Tenant are the parties to that certain written lease
which is comprised of that certain written Lease, dated as of August 30, 2013
(the “Existing Lease”), entered into by and between Landlord and Tenant, for
certain premises described therein and commonly known as Building Number 8
located at 701 Galveston Drive, Redwood City, California (the “Existing
Premises”) of the Project commonly known as Seaport Centre), all as more
particularly described in the Existing Lease.

 

B.            Landlord and Tenant desire to provide for (i) the lease to Tenant
of Expansion Space A (defined below); and (ii) other amendments of the Existing
Lease as more particularly set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Scope of Amendment; Defined Terms.  Except as expressly
provided in this Amendment, the Existing Lease shall remain in full force and
effect.  Should any inconsistency arise between this Amendment and the Existing
Lease as to the specific matters that are the subject of this Amendment, the
terms and conditions of this Amendment shall control.  All capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Existing Lease unless the context clearly requires otherwise; provided,
however, that the term “Lease” as used herein and, from and after the Effective
Date (defined below), in the Existing Lease shall refer to the Existing Lease as
modified by this Amendment.

 

Section 2.              Retroactive Effect.  Landlord and Tenant have executed
this Amendment on the Execution Date, but intend and agree that it shall be
effective as of May 8, 2014 (the “Effective Date”) with the same force and
effect as if executed on that date.

 

Section 3.              Lease of Expansion Space A.

 

(a)           Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord Expansion Space A (defined below) upon and subject to all of the terms,
covenants and conditions of the Existing Lease except as expressly provided
herein.  “Expansion Space A” is the part of the Building as shown as the
“Must-Take Space” on Exhibit A to this Amendment.  Landlord and Tenant hereby
agree that: (i) Expansion Space A is conclusively presumed to be 5,465 rentable
square feet; and (ii) Expansion Space A is the same space as the Must-Take Space
described in Section 3 of Rider 2 of the Existing Lease, and this lease of
Expansion Space A is deemed to satisfy the rights and obligations of the parties
with respect to the Must-Take Space and such Section 3 is of no further force or
effect and is superseded by the provisions of this Amendment.

 

(b)           Construction; Commencement Date; Term; Rent; Other Provisions.  
Notwithstanding any provision of the Existing Lease to the contrary, the
following provisions shall govern Expansion Space A:

 

(1)           Condition; Construction.  Except as expressly described in this
Amendment, including the Workletter attached hereto as Exhibit B: (A) Landlord
shall deliver Expansion Space A to Tenant in its AS IS condition, without any
express or implied representations or warranties of any kind by Landlord, its
brokers, manager or agents, or the employees of any of them regarding Expansion
Space A; and (B) Landlord shall not have any obligation to construct or install
any tenant improvements or alterations or to pay for any such construction or
installation.

 

(2)           Delivery Date; Commencement Date; Term.  The “Expansion Space A
Delivery Date” shall mean, and Landlord has delivered possession of Expansion
Space A to Tenant for occupancy upon, May 8, 2014 and, upon such delivery,
Expansion Space A became a part of the Premises.  Retroactively as of the
Expansion Space A Delivery Date, all the conditions and covenants of the Lease,
as amended, shall apply, and Tenant shall observe and perform all conditions and
covenants of the Lease, as amended, including all that are specified to apply
during the Term (for example only, Tenant’s insurance and indemnification
obligations), except as otherwise expressly provided in this Amendment.  During
the period from the Expansion Space A Delivery Date until the Expansion Space A
Commencement Date (as defined below), in recognition of Tenant’s construction
and installations in, and preparation of, Expansion Space A for the use and
occupancy permitted by the Lease, as amended, Tenant shall not be obligated to
pay, solely with respect to Expansion Space A, Monthly Base Rent, Rent
Adjustment Deposits or Rent Adjustments.  The Expansion Space A Commencement
Date shall mean, and Tenant’s obligation to pay rent with respect to Expansion
Space A shall commence, on the earlier to occur of (A) August 6, 2014, and
(B) the date that Tenant commences its business operations in Expansion Space
A.  The Term of this lease of Expansion Space A (the “Space A Term”) shall
continue until the Expiration Date of the Term of the Existing Lease of the
Existing Premises.  Within thirty (30) days after request by Landlord, Tenant
and Landlord shall enter into an agreement (which is attached

 

1

--------------------------------------------------------------------------------


 

hereto as Exhibit C).  If Tenant fails to enter into such agreement, then the
Expansion Space A Commencement Date shall be the date designated by Landlord in
such agreement.

 

(c)           Monthly Rent for Expansion Space A Commencing Upon Expansion Space
A Commencement Date.  Notwithstanding any provision of the Existing Lease to the
contrary, in addition to rent payable for the Existing Premises, the amount of
Monthly Base Rent due and payable by Tenant for Expansion Space A, accruing on
and after the Expansion Space A Commencement Date and monthly thereafter for the
Space A Term shall be as follows:

 

Period from/to:

 

Monthly:

 

Months 01 – 05

 

$

12,296.25

 

Months 06 – 17

 

$

12,665.02

 

Months 18 – 29

 

$

13,044.95

 

Months 30 – 42

 

$

13,436.24

 

Months 43 – 54

 

$

13,839.56

 

Months 55 – March 31, 2019

 

$

14,254.72

 

 

(d)           Rent Adjustment Deposit; Tenant’s Share.  The Rent Adjustment
Deposit with respect to the Existing Premises shall continue to be as set forth
in Section 1.01 of the Existing Lease.  The Rent Adjustment Deposit with respect
to Expansion Space A (at the initial monthly rate, until further notice) shall
be Two Thousand Eight Hundred Ninety-Six and 45/100 Dollars ($2,896.45). 
Notwithstanding any provision of the Existing Lease to the contrary, commencing
as of the Expansion Space A Commencement Date, Tenant shall pay Rent Adjustments
and Rent Adjustment Deposits accruing on and after the Expansion Space A
Commencement Date with respect to the Existing Premises and Expansion Space A,
and for such purposes Tenant’s Building Share is conclusively agreed to be a
total of 100.00%, Tenant’s Phase Share is conclusively agreed to be a total of
7.91%, and Tenant’s Project Share is conclusively agreed to be a total of 4.44%.

 

(e)           Parking.  Notwithstanding any provision of the Existing Lease to
the contrary, with respect to Expansion Space A for the Space A Term, Tenant
shall have the right to use, on an unassigned basis and in accordance with the
terms of the Existing Lease, an additional 18 Parking Spaces.

 

(f)            Offer Right.  As of the Execution Date, the Offer Right set forth
in Section 4 of Rider 2 of the Existing Lease is of no further force or effect.

 

Section 4.              Increase in Security.  Notwithstanding any provision of
the Existing Lease to the contrary, upon execution of this Amendment Tenant
shall pay Landlord Forty-Two Thousand Seven Hundred Sixty-Four and 16/100
Dollars ($42,764.16) to be held by Landlord to increase the amount of the
Security required in Section 1.01(14) of the Existing Lease, from the amount of
One Hundred Forty-Four Thousand and Ninety-Nine Dollars ($144,099.00) to the
amount of One Hundred Eighty-Six Thousand Eight Hundred Sixty-Three and 16/100
Dollars ($186,863.16), which greater amount is the Security hereafter required
under the Lease.

 

Section 5.              Time of Essence.  Without limiting the generality of any
other provision of the Existing Lease, time is of the essence to each and every
term and condition of this Amendment.

 

Section 6.              Brokers.  Notwithstanding any other provision of the
Existing Lease to the contrary, Tenant represents and warrants to Landlord that
no discussions or negotiations were had with any broker concerning this
Amendment, other than Kidder Mathews.  Tenant hereby indemnifies and agrees to
protect, defend and hold Landlord harmless from and against any claims of
brokerage commissions arising out of any discussions or negotiations allegedly
had by Tenant with any broker in connection with the Project, the Building and
the Premises.  The foregoing obligations of Tenant shall survive the expiration
or sooner termination of the Lease.

 

Section 7.              Attorneys’ Fees.  Each party to this Amendment shall
bear its own attorneys’ fees and costs incurred in connection with the
discussions preceding, negotiations for and documentation of this Amendment.  In
the event that either party brings any suit or other proceeding with respect to
the subject matter or enforcement of this Amendment or the Lease, the parties
acknowledge and agree that the provisions of Section 11.03 of the Existing Lease
shall apply.

 

Section 8.              Effect of Headings.  The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment.

 

Section 9.              Entire Agreement; Amendment.  This Amendment taken
together with the Existing Lease, together with all exhibits, schedules, riders
and addenda to each, constitutes the full and complete agreement and
understanding between the parties hereto and shall supersede all prior
communications, representations, understandings or agreements, if any, whether
oral or written, concerning the subject matter contained in this Amendment and
the Existing Lease, as so amended, and no provision of the Lease as so amended
may be modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by all of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

Section 10.            OFAC.  Landlord advises Tenant hereby that the purpose of
this Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.

 

Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

 

If, in connection with the Lease, there is one or more Guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or
(ii) neither Guarantor nor any person or entity that directly or indirectly
(a) controls such Guarantor or (b) has an ownership interest in such Guarantor
of twenty-five percent (25%) or more, appears on the OFAC List.

 

Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Section. 
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Amendment is true and complete.

 

Section 11.            Disclosure Regarding Certified Access Specialist. 
Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, neither the Existing Premises nor
Expansion Space A has undergone inspection by a “Certified Access Specialist” to
determine whether the such premises meets all applicable construction-related
accessibility standards under California Civil Code Section 55.53.

 

Section 12.            Electrical Usage Information.  Without limiting the
generality of any other provision of the Existing Lease, if Tenant is billed
directly by a public utility with respect to Tenant’s electrical usage at the
Existing Premises or Expansion Space A, then, upon request, Tenant shall provide
monthly electrical utility usage for such premises to Landlord for the period of
time requested by Landlord (in electronic or paper format) or, at Landlord’s
option, provide any written authorization or other documentation required for
Landlord to request information regarding Tenant’s electricity usage with
respect to such premises directly from the applicable utility company.

 

Section 13.            Ratification.  Tenant represents to Landlord that:
(a) the Existing Lease is in full force and effect and has not been modified
except as provided by this Amendment; (b) as of the Execution Date, there are no
uncured defaults or unfulfilled obligations on the part of Landlord or Tenant;
and (c) Tenant is currently in possession of the entire Premises as of the
Execution Date, and neither the Premises, nor any part thereof, is occupied by
any subtenant or other party other than Tenant.

 

Section 14.            Authority.  Each party represents and warrants to the
other that it has full authority and power to enter into and perform its
obligations under this Amendment, that the person executing this Amendment is
fully empowered to do so, and that no consent or authorization is necessary from
any third party.  Landlord may request that Tenant provide Landlord evidence of
Tenant’s authority.

 

Section 15.            Counterparts.  This Amendment may be executed in
duplicates or counterparts, or both, and such duplicates or counterparts
together shall constitute but one original of the Amendment.  Each duplicate and
counterpart shall be equally admissible in evidence, and each original shall
fully bind each party who has executed it.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

TENANT:

 

GENOMIC HEALTH, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Kim Popovits

 

 

 

 

 

 

Print Name:

Kim Popovits

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

(Chairman of Board, President or Vice President)

 

 

 

 

 

 

 

Date:

7. 17. 14

 

 

 

 

 

 

 

 

By:

/s/ Brad Cole

 

 

 

 

 

 

Print Name:

Brad Cole

 

 

 

 

 

 

 

 

Title:

COO & CFO

 

 

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

 

 

 

 

Date:

7/17/14

 

 

 

 

 

 

LANDLORD:

 

METROPOLITAN LIFE INSURANCE COMPANY,

 

 

a New York corporation

 

 

 

 

 

By:

/s/ Leland Low

 

 

 

 

 

 

Print Name:

Leland Low

 

 

 

 

 

 

 

 

Title:

DIRECTOR

 

 

 

 

 

 

 

 

Date:

7/22/2014

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

Plan of Premises

 

[g196441lmi001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

WORKLETTER AGREEMENT

(Allowance)

 

This Workletter Agreement (“Workletter”) is attached to and a part of a certain
First Amendment to Lease by and between Metropolitan Life Insurance Company, a
New York corporation, as Landlord, and Genomic Health, Inc., a Delaware
corporation, as Tenant, for the Premises (the “Amendment”).  Terms used herein
and not defined herein shall have the meaning of such terms as defined elsewhere
in the Amendment.  For purposes of this Workletter, references to “State” and
“City” shall mean the State and City in which the Building is located and
references to “Premises” shall mean Expansion Space A.

 

1.             AS IS Condition; Delivery.

 

Landlord shall deliver the Premises broom clean in its current “as built”
configuration with existing build-out of the tenant space, with the Premises and
the Building (including the “Base Building”, as defined below) in their AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation except to the extent expressly provided in this Workletter.  For
purposes hereof, the “Base Building” (sometimes also referred to as the “Base
Building Work”) shall mean the improvements made and work performed during the
Building’s initial course of construction and modifications thereto, excluding
all original and modified build-outs of any tenant spaces.

 

Notwithstanding any provision of this Workletter or the Amendment to the
contrary, if and to the extent that upon delivery of the Premises,

 

(i) the roof and roof membrane above the Premises;

 

(ii) foundation (excluding slab) and structural components of the Base Building;

 

(iii) Landlord’s fire sprinkler and life-safety systems, if any, of the Base
Building; and

 

(iv) the electrical, water, sewer and plumbing systems of the Base Building
serving the Premises (but only from the local utility’s systems to the point of
entry into the Premises or to the meter or other point after which such system
serves exclusively the Premises).

 

are not in good working order and condition, and if and to the extent that there
is any water damage to the walls, hard lid ceilings or ceiling tiles, except to
the extent any of the foregoing are to be removed, demolished or altered by
Tenant, and within twenty (20) days after the Expansion Space A Delivery Date
(as defined in Section 3(b) of the Amendment) Tenant gives Landlord written
notice specifying what is not in good operating condition, Landlord shall make
necessary repairs to put such item or items in good operating condition;
provided, however, that Landlord shall have no obligation under this paragraph
to the extent any of the foregoing conditions are caused by or resulting from
any act or omission of Tenant or any of Tenant’s contractors, employees, agents,
customers or invitees, including, without limitation, any work performed by or
on behalf of Tenant.

 

2.             Landlord Work.

 

Landlord shall have no obligation to perform any work.

 

3.             Tenant’s Plans.

 

3.1.         Description.  At its expense, Tenant shall employ:

 

(i) one or more architects reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Architect”) to prepare architectural drawings and
specifications for all layout and Premises improvements not included in, or
requiring any change or addition to, the AS IS condition and Landlord Work, if
any.

 

(ii) one or more engineers reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Engineers”) to prepare structural, mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition and
Landlord Work, if any.

 

All such drawings and specifications are referred to herein as “Tenant’s
Plans”.  Tenant’s Plans shall be in form and detail sufficient to secure all
applicable governmental approvals.  Tenant’s Architect shall be responsible for
coordination of all engineering work for Tenant’s Plans and shall coordinate
with any consultants retained by Tenant in connection with the design and
installation of improvements to the Premises (the use of such consultants is
subject to Landlord’s consent), and Landlord’s architect or other representative
to assure the consistency of Tenant’s Plans with the Base Building Work and
Landlord Work (if any).

 

1

--------------------------------------------------------------------------------


 

Tenant shall pay Landlord, within ten (10) days of receipt of each invoice from
Landlord, the cost incurred by Landlord for Landlord’s architects and engineers
to review Tenant’s Plans for consistency of same with the Base Building Work and
Landlord Work, if any.  Tenant’s Plans shall also include the following:

 

(a)           Final Space Plan:  The “Final Space Plan” for the Premises shall
include a full and accurate description of room titles, floor loads, alterations
to the Base Building or Landlord Work (if any) or requiring any change or
addition to the AS IS condition, and the dimensions and location of all
partitions, doors, aisles, plumbing (and furniture and equipment to the extent
same affect floor loading).  The Final Space Plan shall (i) be compatible with
the design, construction, systems and equipment of the Base Building and
Landlord Work, if any; (ii) specify only materials, equipment and installations
which are new and of a grade and quality no less than existing components of the
Building when they were originally installed (collectively, (i) and (ii) may be
referred to as “Building Standard” or “Building Standards”); (iii) comply with
Laws, (iv) be capable of logical measurement and construction, and (v) contain
all such information as may be required for the preparation of the Mechanical
and Electrical Working Drawings and Specifications (including, without
limitation, a capacity and usage report, from engineers designated by Landlord
pursuant to Section 3.1(b). below, for all mechanical and electrical systems in
the Premises).

 

(b)           Mechanical and Electrical Working Drawings and Specifications: 
Tenant shall employ engineers approved by Landlord to prepare Mechanical and
Electrical Working Drawings and Specifications showing complete plans for
electrical, life safety, automation, plumbing, water, and air cooling,
ventilating, heating and temperature control and shall employ engineers
designated by Landlord to prepare for Landlord a capacity and usage report
(“Capacity Report”) for all mechanical and electrical systems in the Premises.

 

(c)           Issued for Construction Documents:  The “Issued for Construction
Documents” shall consist of all drawings (1/8” scale) and specifications
necessary to construct all Premises improvements including, without limitation,
architectural and structural working drawings and specifications and Mechanical
and Electrical Working Drawings and Specifications and all applicable
governmental authorities plan check corrections.

 

3.2.         Approval by Landlord.  Tenant’s Plans and any revisions thereof
shall be subject to Landlord’s approval, which approval or disapproval:

 

(i) shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant’s Plans in its sole and absolute discretion if they
(a) adversely affect the structural integrity of the Building, including
applicable floor loading capacity; (b) adversely affect any of the Building
Systems (as defined below), the Common Areas or any other tenant space (whether
or not currently occupied); (c) fail to fully comply with Laws, (d) affect the
exterior appearance of the Building; (e) provide for improvements which do not
meet or exceed the Building Standards; or (f) involve any installation on the
roof, or otherwise affect the roof, roof membrane or any warranties regarding
either.  Building Systems collectively shall mean the structural, electrical,
mechanical (including, without limitation, heating, ventilating and air
conditioning), plumbing, fire and life-safety (including, without limitation,
fire protection system and any fire alarm), communication, utility, gas (if
any), and security (if any) systems in the Building.

 

(ii) shall not be delayed beyond ten (10) business days with respect to initial
submissions and major change orders (those which impact Building Systems or any
other item listed in subpart (i) of Section 3.2 above) and beyond five
(5) business days with respect to required revisions and any other change
orders.

 

If Landlord disapproves of any of Tenant’s Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail.  After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord’s approval.  The approval procedure shall be repeated
as necessary until Tenant’s Plans are ultimately approved.  Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant’s Plans.  Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant’s Plans and for the compliance of
Tenant’s Plans with any and all Laws.

 

3.3.         Landlord Cooperation.  Landlord shall cooperate with Tenant and
make good faith efforts to coordinate Landlord’s construction review procedures
to expedite the planning, commencement, progress and completion of Tenant Work. 
Landlord shall complete its review of each stage of Tenant’s Plans and any
revisions thereof and communicate the results of such review within the time
periods set forth in Section 3.2 above.

 

3.4.         City Requirements.  Any changes in Tenant’s Plans which are made in
response to requirements of the applicable governmental authorities and/or
changes which affect the Base Building Work shall be immediately submitted to
Landlord for Landlord’s review and approval.

 

3.5.         “As-Built” Drawings and Specifications. A CADD-DXF diskette file
and a set of black line drawings of all “as-built” drawings and specifications
of Tenant’s Work in the Premises (reflecting all field changes and including,
without limitation, architectural, structural, mechanical and electrical
drawings

 

2

--------------------------------------------------------------------------------


 

and specifications) prepared by Tenant’s Architect and Engineers or by
Contractors (defined below) shall be delivered by Tenant at Tenant’s expense to
the Landlord within thirty (30) days after completion of the Tenant Work.  If
Landlord has not received such drawings and diskette(s) within thirty (30) days,
Landlord may give Tenant written notice of such failure.  If Tenant does not
produce the drawings and diskette(s) within ten (10) days after Landlord’s
written notice, Landlord may, at Tenant’s sole cost which may be deducted from
the Allowance, produce the drawings and diskette(s) using Landlord’s personnel,
managers, and outside consultants and contractors.  Landlord shall receive an
hourly rate reasonable for such production.

 

4.             Tenant Work.

 

4.1.         Tenant Work Defined.  All tenant improvement work required by the
Issued for Construction Documents (including, without limitation,  any approved
changes, additions or alterations pursuant to Section 7 below) is referred to in
this Workletter as “Tenant Work.”

 

4.2.         Tenant to Construct.  Tenant shall construct all Tenant Work
pursuant to this Workletter, and except to the extent modified by or
inconsistent with express provisions of this Workletter, pursuant with the
provisions of the terms and conditions of Article Nine of the Lease, governing
Tenant Alterations (except to the extent modified by this Workletter) and all
such Tenant Work shall be considered “Tenant Alterations” for purposes of the
Lease.

 

4.3.         Construction Contract.  All contracts and subcontracts for Tenant
Work shall include any terms and conditions reasonably required by Landlord.

 

4.4.         Contractor.  Tenant shall select one or more contractors to perform
the Tenant Work (“Contractor”) subject to Landlord’s prior written approval,
which shall not unreasonably be withheld.

 

4.5.         Division of Landlord Work and Tenant Work.  Tenant Work is defined
in Section 4.1 above and Landlord Work, if any, is defined in Section 2.

 

5.             Tenant’s Expense.

 

Tenant agrees to pay for all Tenant Work, including, without limitation, the
costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below).  Subject to the terms and
conditions of this Workletter, Tenant shall apply the “Allowance” (defined
below) to payment of the Permanent Improvement Costs.  Landlord shall provide
Tenant a tenant improvement allowance (“Allowance”) at the rate of Fifteen
Dollars ($15.00) per square foot of Rentable Area of the Premises, of which Five
Dollars ($5.00) per square foot shall be used only on replacement or repairs to
the HVAC serving the Premises.  The Allowance shall be used solely to reimburse
Tenant for the Permanent Improvement Costs. The term “Permanent Improvement
Costs” shall mean the actual and reasonable costs of construction of that Tenant
Work which constitutes permanent improvements to the Premises, actual and
reasonable costs of design thereof and governmental permits therefor, costs
incurred by Landlord for Landlord’s architects and engineers pursuant to
Section 3.1, and Landlord’s construction administration fee (defined in
Section 8.10 below).  Provided, however, Permanent Improvement Costs shall
exclude costs of “Tenant’s FF&E” (defined below).  For purposes of this
Workletter, “Tenant’s FF&E” shall mean Tenant’s furniture, furnishings,
telephone systems, computer systems, equipment, any other personal property or
fixtures, and installation thereof, including, without limitation, “Tenant’s
Personal Property” described on Exhibit G of the Existing Lease.  If Tenant does
not utilize one hundred percent (100%) of the Allowance for Permanent
Improvement Costs no later than the date that is one full calendar year
following the Expansion Space A Delivery Date, Tenant shall have no right to the
unused portion of the Allowance.

 

6.             Application and Disbursement of the Allowance.

 

6.1.         Tenant shall prepare a budget for all Tenant Work, including the
Permanent Improvement Costs and all other costs of the Tenant Work (“Budget”),
which Budget shall be subject to the reasonable approval of Landlord.  Such
Budget shall be supported by a guaranteed maximum price construction contract
and such other documentation as Landlord may require to evidence the total
costs.  To the extent the Budget exceeds the available Allowance (“Excess
Cost”), Tenant shall be solely responsible for payment of such Excess Cost. 
Further, prior to any disbursement of the Allowance by Landlord, Tenant shall
pay and disburse its own funds for all that portion of the Permanent Improvement
Costs equal to the sum of (a) the Permanent Improvement Costs in excess of the
Allowance; plus (b) the amount of “Landlord’s Retention” (defined below). 
“Landlord’s Retention” shall mean an amount equal to fifteen percent (15%) of
the Allowance, which Landlord shall retain out of the Allowance and shall not be
obligated to disburse unless and until after Tenant has completed the Tenant
Work and complied with Section 6.4 below.  Further, Landlord shall not be
obligated to make any disbursement of the Allowance unless and until Tenant has
provided Landlord with (i) bills and invoices covering all labor and material
expended and used in connection with the particular portion of the Tenant Work
for which Tenant has requested reimbursement, (ii) an affidavit from Tenant
stating that all of such bills and invoices have either been paid in full by
Tenant or are due and owing, and all such costs qualify as Permanent Improvement
Costs, (iii) contractors affidavit covering all labor and materials expended and
used, (iv) Tenant, contractors and architectural completion affidavits (as
applicable), and (v) valid mechanics’ lien releases and waivers pertaining to
any completed portion of the Tenant Work which shall be conditional or
unconditional, as applicable, all as provided pursuant to Section 6.2 and 6.4
below.

 

3

--------------------------------------------------------------------------------


 

6.2.         Upon Tenant’s full compliance with the provisions of Section 6, and
if Landlord determines that there are no applicable or claimed stop notices (or
any other statutory or equitable liens of anyone performing any of Tenant Work
or providing materials for Tenant Work) or actions thereon, Landlord shall
disburse the applicable portion of the Allowance as follows:

 

(a)           In the event of conditional releases, to the respective
contractor, subcontractor, vendor, or other person who has provided labor and/or
services in connection with the Tenant Work, upon the following terms and
conditions: (i) such costs are included in the Budget, are Permanent Improvement
Costs, are covered by the Allowance, and Tenant has completed and delivered to
Landlord a written request for payment, in form reasonably approved by Landlord,
setting forth the exact name of the contractor, subcontractor or vendor to whom
payment is to be made and the date and amount of the bill or invoice, (ii) the
request for payment is accompanied by the documentation set forth in
Section 6.1; and (iii) Landlord, or Landlord’s appointed representative, has
inspected and approved the work for which Tenant seeks payment; or

 

(b)           In the event of unconditional releases, directly to Tenant upon
the following terms and conditions: (i) Tenant seeks reimbursement for costs of
Tenant Work which have been paid by Tenant, are included in the Budget, are
Permanent Improvement Costs, and are covered by the Allowance; (ii) Tenant has
completed and delivered to Landlord a request for payment, in form reasonably
approved by Landlord, setting forth the name of the contractor, subcontractor or
vendor paid and the date of payment, (iii) the request for payment is
accompanied by the documentation set forth in Section 6.1; and (iv) Landlord, or
Landlord’s appointed representative, has inspected and approved the work for
which Tenant seeks reimbursement.

 

6.3.         Tenant shall provide Landlord with the aforementioned documents by
the 15th of the month and payment shall be made by the 30th day of the month
following the month in which such documentation is provided.

 

6.4.         Prior to Landlord disbursing the Landlord’s Retention to Tenant,
Tenant shall submit to Landlord the following items within thirty (30) days
after completion of the Tenant Work or such longer period as Landlord may
permit: (i) “As Built” drawings and specifications pursuant to Section 3.5
above, (ii) all unconditional lien releases from all general contractor(s) and
subcontractor(s) performing work, (iii) a “Certificate of Completion” prepared
by Tenant’s Architect, and (iv) a final budget with supporting documentation
detailing all costs associated with the Permanent Improvement Costs.

 

7.             Changes, Additions or Alterations.

 

If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration.  Any such change, addition or alteration shall
be subject to Landlord’s approval in accordance with the provisions of
Section 3.2 of this Workletter.  Tenant shall be responsible for any submission
to and plan check and permit requirements of the applicable governmental
authorities.  Tenant shall be responsible for payment of the cost of any such
change, addition or alteration if it would increase the Budget and Excess Cost
previously submitted and approved pursuant to Section 6 above.

 

8.             Miscellaneous.

 

8.1.         Scope.  Except as otherwise set forth in the Lease, this Workletter
shall not apply to any space added to the Premises by Lease option or otherwise.

 

8.2.         Tenant Work shall include (at Tenant’s expense subject to
application of the Allowance towards the costs of such items) for all of the
Premises:

 

(a)           Landlord approved lighting sensor controls as necessary to meet
applicable Laws;

 

(b)           Building Standard fluorescent fixtures in all Building office
areas;

 

(c)           Building Standard meters for each of electricity and chilled water
used by Tenant shall be connected to the Building’s system and shall be tested
and certified prior to Tenant’s occupancy of the Premises by a State certified
testing company;

 

(d)           Building Standard ceiling systems (including tile and grid) and;

 

(e)           Building Standard air conditioning distribution and Building
Standard air terminal units.

 

8.3.         Sprinklers.  Subject to any terms, conditions and limitations set
forth herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads “AS IS” on the date of delivery of the Premises to
Tenant.  Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant’s Plans and/or any applicable Laws necessitate such.

 

4

--------------------------------------------------------------------------------


 

8.4.         Floor Loading.  Floor loading capacity shall be within building
design capacity.  Tenant may exceed floor loading capacity with Landlord’s
consent, at Landlord’s sole discretion and must, at Tenant’s sole cost and
expense, reinforce the floor as required for such excess loading.

 

8.5.         Work Stoppages.  If any work on the Real Property other than Tenant
Work is delayed, stopped or otherwise affected by construction of Tenant Work,
Tenant shall immediately take those actions necessary or desirable to eliminate
such delay, stoppage or effect on work on the Real Property other than Tenant
Work.

 

8.6.         Life Safety.  Tenant (or Contractor) shall employ the services of a
fire and life-safety subcontractor reasonably satisfactory to Landlord for all
fire and life-safety work at the Building.

 

8.7.         Locks.  Tenant may purchase locks, cylinders and keys for the
Premises from its own vendor, provided that (a) such vendor and the locks,
cylinders and keys to be used are subject to Landlord’s prior written approval;
(b) of a make and model which are functional, operable and compatible with
Landlord’s master key system; (c) a master key or keys are provided to Landlord,
of which Landlord may place one such master key in the “knox box” for use by the
fire department and emergency personnel in the event of an emergency and may
retain another key for Landlord’s use for entry permitted under the Lease; and
(d) the contact information for Tenant’s vendor for locks, cylinders and keys
used in the Premises shall be provided to Landlord with Tenant’s request for
approval.

 

8.8.         Authorized Representatives.  Tenant has designated David Quinn to
act as Tenant’s representative with respect to the matters set forth in this
Workletter.  Such representative(s) shall have full authority and responsibility
to act on behalf of Tenant as required in this Workletter.  Tenant may add or
delete authorized representatives upon five (5) business days’ notice to
Landlord.

 

8.9.         Access to Premises.  After Landlord has recovered possession of the
Premises from any prior Tenant, prior to delivery of possession to Tenant,
Tenant and its architects, engineers, consultants, and contractors shall have
access at reasonable times and upon advance notice and coordination with the
Building management, to the Premises for the purpose of planning Tenant Work. 
Such access shall not in any manner interfere with Landlord Work, if any.  Such
access, and all acts and omissions in connection with it, shall be subject to
and governed by all other provisions of the Lease, including, without
limitation, Tenant’s indemnification obligations, insurance obligations, etc.,
except for the payment of Base Rent and Additional Rent.  To the extent that
such access by Tenant delays the Substantial Completion of the Landlord Work (if
any), such delay shall be a Tenant Delay and the Landlord Work shall be deemed
Substantially Complete on the date such Landlord Work would have been completed
but for such access.

 

8.10.       Fee.  Landlord shall receive a fee equal to two percent (2.0%) of
the Allowance for Landlord’s review and supervision of construction of the
Tenant Work, which fee shall be paid by Landlord applying two percent (2.0%) of
the Allowance in payment thereof.  Such fee is in addition to Tenant’s
reimbursement of costs incurred by Landlord pursuant to other provisions hereof,
including, without limitation, for Landlord’s architects and engineers to review
Tenant’s Plans.

 

9.             Force and Effect.

 

The terms and conditions of this Workletter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this reference. 
Should any inconsistency arise between this Workletter and the Lease as to the
specific matters which are the subject of this Workletter, the terms and
conditions of this Workletter shall control.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

EXPANSION SPACE A COMMENCEMENT DATE AGREEMENT

 

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Landlord”), and
GENOMIC HEALTH, INC., a Delaware corporation (“Tenant”), have entered into a
certain Amendment to Lease, which Amendment is dated as of June 30, 2014 (the
“Amendment”).  The original Lease, as amended by the Amendment, may be referred
to as the “Lease”.

 

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Expansion Space
A Commencement Date as provided for in the Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Amendment, Landlord and Tenant agree as follows:

 

1.             Unless otherwise defined herein, all capitalized terms shall have
the same meanings ascribed to them in the Amendment and the Lease.

 

2.             The Expansion Space A Commencement Date, as defined in the
Amendment, is                                                .

 

3.             The Expiration Date of the Term of the Lease is
                                  .

 

4.             Tenant hereby confirms the following:

 

(a)                                 that it has accepted possession of Expansion
Space A pursuant to the terms of the Amendment;

 

(b)                                 that the Landlord Work, if any, is
Substantially Complete; and

 

(c)                                  that the Lease is in full force and effect.

 

5.             Except as expressly modified hereby, all terms and provisions of
the Lease are hereby ratified and confirmed and shall remain in full force and
effect and binding on the parties hereto.

 

6.             The Lease and this Expansion Space A Commencement Date Agreement
contain all of the terms, covenants, conditions and agreements between the
Landlord and the Tenant relating to the subject matter herein.  No prior other
agreements or understandings pertaining to such matters are valid or of any
force and effect.

 

TENANT:

 

GENOMIC HEALTH, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Kim Popovits

 

 

 

 

 

 

Print Name:

Kim Popovits

 

 

 

Title:

CEO

 

 

 

(Chairman of Board, President or Vice President)

 

 

 

Date:

7. 9. 14

 

 

 

 

 

 

 

 

By:

/s/ Brad Cole

 

 

 

 

 

 

Print Name:

Brad Cole

 

 

 

Title:

COO

 

 

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

Date:

7/2/14

 

 

 

 

 

 

LANDLORD:

 

METROPOLITAN LIFE INSURANCE COMPANY,

 

 

a New York corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

1

--------------------------------------------------------------------------------